Case 1:19-cv-00940-TFM-B Document 30 Filed 06/16/20 Page 1 of 1                      PageID #: 206




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   CIVIL ACTION. NO. 1:19-cv-940-TFM-B
                                                  )
 JOHN W. PARKER, et al.,                          )
                                                  )
        Defendants.                               )

                                             ORDER

       Pending before the Court is the Stipulation for Dismissal (Doc. 29, filed 6/15/20). The

Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action without an order of the

court “by filing a notice of dismissal before the opposing party serves either an answer or a motion

for summary judgment” or “a stipulation signed by all parties who have appeared.” FED. R. CIV.

P. 41(a)(1)(A). The joint stipulation is signed by both sides. Consequently, by operation of Rule

41, this action has been dismissed in accordance with the joint notice. Therefore, this case is

dismissed with prejudice with each party to bear their own attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this 16th day of June 2020.


                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
